CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report On Form 10-K of Royal Union Holding Corporation for the Year Ended December 31, 2009,Heidi Williams, Chief Executive Officer and Tammy Hardcastle, Chief Financial Officer of Royal Union Holding Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Yearly Report on Form 10-K for the year ended December 31, 2009 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Yearly Report on Form 10-K for the year ended December 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of Royal Union Holding Corporation Dated:May 11, 2010 Royal Union Holding Corporation By: /s/ Heidi Williams Chief Executive Officer By: /s/ Tammy Hardcastle Chief Financial Officer
